Casey, J.
Appeal from an order of the Supreme Court (Viscardi, J.), entered November 16, 1989 in Saratoga County, which granted plaintiffs’ motion for a protective order.
The protective order challenged by defendants on this appeal concerns those portions of defendants’ notice of inspection which sought disclosure of copies of the pleadings of the divorce action between plaintiffs and disclosure of medical records pertaining to a hysterectomy which plaintiff Tawna Provoncha underwent prior to the accident that is the subject of this personal injury action. According to defendants, plaintiffs’ complaint, which is not included in the record on appeal, attributes plaintiffs’ sexual and marital problems to the subject accident. Thus, defendants argue that information concerning the earlier hysterectomy and subsequent divorce action is relevant and material to this action. Plaintiffs’ bill of particulars, however, does not include any reference to sexual or marital problems in the list of items for which damages are *594sought, and in their brief on appeal plaintiffs state that neither their marital discord nor diminished sexual relations are claimed as having any causal connection to the accident. Supreme Court, therefore, had an adequate basis for granting plaintiffs’ motion for a protective order.
Order affirmed, with costs. Mahoney, P. J., Casey, Weiss, Yesawich, Jr., and Mercure, JJ., concur.